Exhibit 99.1 NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES RESULTS FOR THE YEAR ENDED DECEMBER 31, 2014 Edmonton, Alberta, February 17, 2015 - North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX & NYSE: NOA) today announced results for the quarter and year ended December 31, 2014. Martin Ferron, President and Chief Executive Officer of the Company, commented, "We were pleased to produce a strong end to another year, distinguished by much improved financial performance and health." "The strategic plan we embarked on 30 months ago was designed to allow us to deal better with the cyclical downturns that are a constant risk in our industry. Well, we are certainly now faced with such a downturn and for 2015 we will focus on being a key part of a cost solution for our oil sands customers, while redoubling our efforts to find revenue diversification.We intend to manage our business with the clear objective of continuing to produce operating cash flow." The Company has prepared its consolidated financial statements in conformity with accounting principles generally accepted in the United States (US GAAP). Unless otherwise specified, all dollar amounts discussed are in Canadian dollars.All comparative year-end figures for prior years represent four quarters ending December 31. Highlights of the Year Ended December 31, 2014 • Consolidated EBITDA earned from continuing operations of $64.4 million is up from $43.5 million for the year ended December 31, 2013. • Consolidated EBITDA margin from continuing operations of 13.7% is up from 9.2% for the year ended December 31, 2013. • Revenue of $471.8 million is almost equivalent to $470.5 million for the year ended December 31, 2013. • On February 19, 2014, NAEP announced that its Board of Directors had approved the implementation of a new dividend policy and that the Company intends to pay an annual aggregate dividend of $0.08 per common share, payable on a quarterly basis. The first quarterly dividend payment of $0.02 was made on April 21, 2014 to shareholders of record at March 31, 2014. • NAEP redeemed $10.0 million of its 9.125% Series 1 Debentures on April 8, 2014. • On May 1, 2014, as a result of improved financial performance in 2013 and its belief that this performance should be sustainable, Standard & Poor's upgraded the Company’s long-term corporate credit and senior unsecured debt ratings to "B" from the previous ratings of "B-". • On May 8, 2014, NAEP announced that the Company, HGI Funding LLC (“HGI Funding”) and Front Street Re (Cayman) Ltd. (“Front Street”) entered into an agreement with a syndicate of investment dealers with respect to a secondary offering by HGI Funding and Front Street of all NAEP voting common shares held by HGI Funding and Front Street. Under the agreement, the syndicate agreed to purchase 7,032,322 voting common shares at a purchase price of $8.55 per common share. The secondary offering closed on June 10, 2014. HGI Funding and Front Street were collectively the Company’s largest shareholder and had owned an equivalent of 20.1% of the issued and outstanding voting common shares on a non-diluted basis.NAEP did not receive any proceeds from the offering. NEWS RELEASE • On December 12, 2014, NAEP announced its intention to purchase and subsequently cancel up to 1,771,195 of its voting common shares, representing approximately 5% of its total issued and outstanding voting common shares. • On December 22, 2014, NAEP purchased $6.3 million of its 9.125% Series 1 Debentures, for cancellation, at a price of $960 per $1,000 principal amount. Highlights of Events Post Fourth Quarter • On January 2, 2015, NAEP received $36.3 million in net proceeds from Canadian Natural for the sale of its contract-specific equipment under the terms of its long-term overburden removal contract on the Horizon mine. Consolidated Financial Highlights Year Ended December31, Three Months Ended December 31, (dollarsinthousands,except per share amounts) Revenue $ Project costs Equipment costs Depreciation Gross profit Gross profit margin % Select financial information: General and administrative expenses (excluding stock-based compensation) Stock-based compensation expense (benefit) ) Operating income (loss) ) Interest expense Net (loss) income from continuing operations ) ) ) Net (loss) profit margin from continuing operations )% )% )% % Net (loss) income from discontinued operations ) ) 36 Net (loss) income ) ) EBITDA from continuing operations (1) $ Consolidated EBITDA from continuing operations $ Consolidated EBITDA margin from continuing operations % Per share information - continuing operations Net (loss) income - Basic $ ) $ ) $ ) $ Net (loss) income - Diluted $ ) $ ) $ ) $ Per share information - discontinued operations Net (loss) income - Basic $ ) $ $ ) $
